By the Court :
County Courts are invested by the Constitution with certain original jurisdiction, not necessary now to be considered, and with appellate jurisdiction in all cases arising in Courts held by Justices of the Peace and other inferior tribunals— and they are authorized by statute to grant writs of certiorari. They have not the general power of supervision over inferior tribunals which pertains to the Court of King’s Bench in England. That power pertains to the Supreme and District Courts alone in this State.
It may be doubtful whether County Courts have power under the Constitution to grant writs of certiorari, unless it be in aid of their appellate jurisdiction. (The People exrel. Jackson v. Supervisors of Kern County, 45 Cal. 679.)
It is not necessary now to decide that question; but it is clear, if they have the power, they can exercise it only in cases “where there is no appeal, nor, in the judgment of the Court, any plain, speedy and adequate remedy.” This limitation is imposed by the statute, and controls the action of all Courts in the exercise of this power.
What is meant by the words “there is no appeal,” is not an open question. It is settled that, if the law has provided for an appeal but the time for taking it has been suffered to elapse, the writ of certiorari cannot be resorted to as a substitute. (Miliken v. Huber, 21 Cal. 166; Bennett v. Wallace, 43 Cal. 25.)
*9“The statute,” said the Court, in the last named case, “was intended to supply a remedy where none existed in the first instance, and not to supplement one lost through the laches of the party himself.”
In this case defendants might have appealed from the judgment rendered against them by the Justice of the Peace, and have obtained any relief to which they were entitled. They let the time for taking an appeal go by without taking one, but that was their fault, and they must bear whatever consequences it entails. It was error for the County. Court to review and set aside that judgment through the instrumentality of the writ of certiorari.
The case is brought to this Court under the provisions of section four hundred and sixty-five of the Practice Act, and our jurisdiction is supported by Winter v. Fitzpatrick, 35 Cal. 269.
The judgment is reversed and cause remanded, with directions to the Court below to dismiss the writ..